Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.8.129 FIRST AMENDMENT TO SELLING AND SERVICES AGREEMENT AND FUND PARTICIPATION AGREEMENT This FIRST AMENDMENT TO SELLING AND SERVICES AGREEMENT AND FUND PARTICIPATION AGREEMENT is made effective the 1 st day of July, 2007, by and among Ameriprise Financial Services, Inc. (Distributor), RiverSource Service Corp. (RSC), RiverSource Distributors, Inc. (RSD), ING Life Insurance and Annuity Company (ING Life) and ING Financial Advisers, LLC (ING Financial). WITNESSETH: WHEREAS, Distributor, RSC, ING Life and ING Financial have entered into to SELLING AND SERVICES AGREEMENT AND FUND PARTICIPATION AGREEMENT dated December 29, 2006 (the Agreement); and WHEREAS, the parties desire to amend the Agreement to replace a party thereto; NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the parties hereby agree to amend the Agreement as follows: Effective the 1 st day of July, 2007, by deleting all references in the Agreement to Ameriprise Financial Services, Inc. and replacing them with RiverSource Distributors, Inc. wherever they appear in the Agreement. IN WITNESS WHEREOF, the Agreement is hereby amended as set forth above. AMERIPRISE FINANCIAL SERVICES, INC. ING LIFE INSURANCE AND ANNUITY COMPANY By: /s/ William F. Truscott By: /s/ Michael C. Eldredge Print Name: William F. Truscott Name: Michael C. Eldredge Title: President Title: Vice President RIVERSOURCE DISTRIBUTORS, INC. ING Financial Advisers, LLC By: /s/ Patrick T. Bannigan By: /s/ David Kelsey Print Name: Patrick T. Bannigan Print Name: David Kelsey Title: President Title: Vice President RIVERSOURCE SERVICE CORPORATION By: /s/ Lyn Kephard - Strong Print Name: Lyn Kephard  Strong Title: President
